Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 17-20 were cancelled, claims 12 and 14 were amended and claims 21-36 were newly added. Claims 12-16, 21-36 are pending in the current application.  

Election/Restrictions
Applicant’s election without traverse of Group 2 (claims 12-16) drawn to a method of reducing hypoxia-reoxygenation induced cell death and elected without traverse SEQ ID NO:1 from List I, colon cells from List II in the response filed November 2, 2020 is acknowledged.  Claims 15, 27-29 are withdrawn from consideration as being drawn to a non-elected species.
The restriction is deemed proper and is made FINAL in this office action.  Claims 12-14, 16, 21-26 and 30-36 are examined on the merits of this office action.


Claim Objections
Claim 30 was objected to for the following informality: the limitation of “the cells are” should be replaced wit –the cell is-.  
Specification Objection
The use of the term AUTOPEN™ (see paragraph 0193, specification) which is a trade name or a mark used in commerce, has been noted in this application.  It is noted that multiple trade names were used in paragraph 00193.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 12-14, 16, 21-26, 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
pancreatic secretory trypsin inhibitor (PSTI} peptide, a pharmaceutically acceptable salt thereof, or a prodrug thereof, and a pharmaceutically acceptable carrier..”; claim 22 claims “The method of claim 12, wherein the PSTI peptide is a human PSTI peptide, a substantially identical variant peptide thereof, functional homolog, or active peptide fragment thereof comprising a consecutive amino acid sequence of said PSTI peptide.”.  Claim 25 claims “……. wherein the PSTI peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24, or a substantially identical variant peptide, or an active peptide fragment, or a functional homolog thereof.”  Applicants define “substantially identical variant” in paragraph 0159 “means that two peptide sequences, when optimally aligned, such as by the programs GAP or BESTFIT using default gap weights, share at least about 90%, at least about 95%, at least about 98% or at least about 99% sequence identity”.  Thus, substantially identical variant thereof is inclusive to peptides having at least 90% sequence identity to a PSTI peptide (which is inclusive to a peptide of PSTI).  The term “a PSTI peptide” is inclusive to fragments, homologs and variants of the full length PSTI protein.  Thus, possibilities are vast for “a PSTI” peptide given that it encompasses any peptide (as small as a dipeptide) of PSTI.  There are no specific definitions of PSTI that would exclude a dipeptide of PSTI from being considered a PSTI peptide.  Regarding “a substantially identical variant peptide of a human PSTI peptide”, based on the specification a substantially identical variant would have at least 90% sequence identity to the peptide (which is inclusive to a smaller peptide of PSTI up to the full-length protein which is 79 amino acid sequence.  The mature sequence of PSTI is 56-amino acids (SEQ ID NO:1).  A peptide having at least 90% sequence identity to the full-length protein can have up to 7 amino acids different.  
Regarding “functional homolog”, Applicant’s specification states “The functional homolog can be defined as comprising the full length amino acid sequence or fragment of mature human PSTI peptide of SEQ ID NO: 1. A functional homolog may be, but is not limited to, a recombinant version of full length of fragmented human PSTI with one or more, two or more, three or more, four or more, or five or more mutations” (see paragraph 0133).  Again, a functional homolog encompasses any fragment of human PSTI which can be as small as a dipeptide or a full length sequence with five or more mutations.    
The possibilities are vast for “a pancreatic secretory trypsin inhibitor” which is inclusive to fragments of PSTI, homologues as defined by applicant which is inclusive to substitutions of PSTI and variants and substantially identical variants which is inclusive to up to 7 amino acid substitutions.  Importantly, no guidance regarding a structure function (i.e. having being able to reducing cell death) relationship is described for the functional homologs, variants, or fragments of the PSTI protein.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of peptide sequences that satisfy the structural limitations of the claim (any peptide of PSTI) are also able to reducing Hypoxia/Reoxygenation induced cell death.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Applicants only reduce to practice use of SEQ ID NO:1 which is the secreted form of human PSTI (see paragraph 00201). Applicants found that PSTI (SEQ ID NO:1, the human secreted form without the signal sequence was 
	One of ordinary skill in the art would not consider the examples in the instant specification to be representative of the full scope of the claimed genus.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, SEQ ID NO: 1 (full length secreted form of human PSTI) was reduced to practice.  

	ii. Partial structure: 
Applicants reduces to practice SEQ ID NO:1 (secreted PSTI) and lists out SEQ ID Nos2-24.  SEQ ID NO:2 is the full length PSTI with signal sequence and SEQ ID Nos:3-24 are variants of the secreted human form with single substitutions.  Applicants fail to describe what amino acids are required of PSTI to retain the desired properties.  Furthermore, there are no examples of fragments of SEQ ID NO:1 or any of the variants of SEQ ID NO:1.  Although one of ordinary skill in the art could determine if a given amino 
	iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of any of the sequences listed or proteins encompassed by claims and reducing cell death is not established.  As a result, it is impossible to predict, based on the specification, how changing any position of PSTI or truncating PSTI will affect the ability of the peptide to reducing hypoxia/reoxygenation cell death.  This is further supported by the prior art that teaches how a single substitution of PSTI can alter the functional activity of the protein (see Boulling, Pancreas: March 2012 - Volume 41 - Issue 2 - p 329-330).

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the peptides to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also be able to inhibit H/R induced cell death.
The Applicant’s specification provides no guidance as to which peptides of the sequences claimed or proteins encompassed by the claim would retain the desired activity.  Thus, it is not possible for one of ordinary skill in the art to distinguish based on the sequence alone, which peptides would retain the protective properties of inhibiting cell death.

Conclusion
In conclusion, only SEQ ID NO:1, satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 12-14, 16, 21-26, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nahrendorf (US20140072572 A1, cited in Applicant’s IDS).
Nahrendorf teaches a method of treating ischemia or reducing the risk of developing ischemia with a medical procedure causing or increasing the risk of an embolus in a blood vessel (including a mesenteric artery) comprising administering a Factor XIII inhibitor (see claims 1 and 3).  Nahrendorf teaches wherein the medical procedure results in ischemia in a GI tract organ (see claim 3 (b)).  Nahrendorf further teaches wherein the Factor XIII inhibitor is SPINK-1 (SEQ ID NO:2) variant (see claim 9 (ii)).  Nahrendorf teaches wherein the SPINK1 (SEQ ID NO:2) is mutated to include amino acids 2-13 of infestin-4 sequences (see claim 9(ii)).  Please note that “a PSTI peptide” found in instant claim 12, encompasses fragments and variants of PSTI (also known as SPINK1).  Thus, the SPINK1 variants of Nahrendorf meet the limitation of a PSTI peptide.  Furthermore, Nahrendorf teaches wherein the composition comprises a pharmaceutically acceptable carrier (see paragraph 0114).
Regarding claims 12 and 31-32, the limitations of “Exposing the cell” and wherein the cell is in vivo cell in a subject, administering the SPINK1 peptide to a patient that is undergoing surgery to reduce ischemia induced injury, the peptide would necessarily come in contact with the cells of the body via administration of the drug to reduce the ischemia in the patient.  This is also evidenced by Applicants specification that the cell is exposed via an in vivo administration (see claim 32).  Furthermore, regarding the limitation of “Reducing hypoxia reoxygenation induced cell death” found in instant claim 12 preamble, the method of Nahrendorf teaches administering to a patient undergoing surgery to treat or reduce the risk ischemia caused by embolus formulation with the identical drug (a PSTI peptide), and thus the results would inherently be achieved via practicing the method of Nahrendorf.  Furthermore, the patient population of the instant claims encompass subjects “at risk of GI I/R injury” (see instant claim 36), the patients of Nahrendorf undergoing GI surgery are considered patients at risk of GI I/R injury thus meeting the limitations of instant claim 36.
Regarding claims 13-14 and 16, Nahrendorf teaches wherein medical procedure causing the ischemia and the area for desired treatment is in the GI tract (see claim 3(b)) and in particular, the large claim 21, Nahrendorf teaches wherein the subject is a human (see paragraph 0064 and 0097, lines 1-2).
Regarding claim 22, Nahrendorf teaches wherein the FXIII inhibitor comprises a consecutive sequence of human SPINK1 (see Figure 3, K1, K2 and K3 variants, all of which comprises a consecutive sequence of human PSTI).  *Please note that claim 22 does not require the full sequence of the PSTI protein, just a variant (or homolog) with A consecutive sequence of a human PSTI peptide.  
Regarding claim 23, Nahrendorf teaches a SPINK1 variant (PSTI peptide) that does not have the leader signal sequence thus meeting the limitations of a mature secreted form (see Figure 3).
Regarding claim 24, Nahrendorf does not does not explicitly recite if the peptide was isolated, recombinant or synthetic. However, a person of ordinary skill in the art would understand that a peptide has to be either isolated, recombinant or synthetic.
 Regarding claim 25, Nahrendorf teaches wherein the FXIII inhibitor comprises a consecutive sequence of human SPINK1 (see Figure 3, K1, K2 and K3 variants, all of which comprises a consecutive sequence of human PSTI).  *Please note that claim 26 does not require the full sequence SEQ ID NO:1 (the secreted human PSTI), just a substantially identical, functional homolog or active fragment thereof.  The variants of Nahrendorf meet the limitations of a functional homolog as defined by Applicant (see paragraph 00133 in specification) which includes SEQ ID NO:1 with 5 or more substitutions (see Figure 3).
Regarding claims 26, the instant claims claim “an amino acid sequence of SEQ ID NO:1” (claim 26).  Given the “an”, the claim reads on fragments of SEQ ID NO:1 and does not require the full sequence of instant SEQ ID NO:1.
Regarding claim 30, Nahrendorf teaches wherein the FXII inhibitor is administered before, during or after the medical procedure (see claim 1).  Nahrendorf further teaches wherein the medical procedure results in ischemia (see claim 3). Administering prior to, during the medical procedure or after meets the limitations of during or after the hypoxic period and before the hypoxic period.
Regarding claims 33-35, Nahrendorf teaches wherein the dose of FXII inhibitor is 1 mg/kg, 50 mg/kg, 100 mg/kg, 200 mg/kg, 500 mg/kg, 1000 mg/kg, or from 1-1000 mg/kg, or 50-500 mg/kg, or 100-200 mg/kg. The dose of the therapeutic candidate may be administered to the animal via any method used to administer a therapeutic candidate to an animal. In one embodiment, the therapeutic candidate is administered systemically.
Regarding claim 36, patients of Nahrendorf undergoing GI surgery are considered patients at risk if GI I/R injury.
Nahrendorf fails to specifically teach that the amount of PSTI peptide as recited in instant claims 34-35 per day but rather broad ranges that overlap.  Furthermore, Nahrendorf teaches treatment of the GI tract for reducing or decreasing the risk of ischemia with a PSTI variant, but does not provide an example of using the PSTI variants.  
However, it would have been obvious before the effective filling date of the claimed invention to use the PSTI variant as the FXIII inhibitor for the treatment or reducing the risk of ischemia in the GI tract and in particular the colon.  One of ordinary skill in the art would have been motivated to do so given that Nahrendorf teaches the PSTI variant inhibits FXIII and this FXIII inhibition is effective for treatment of or reducing the risk of GI ischemia.
Furthermore, it would be obvious to one of ordinary skill in the art to optimize the concentration and dosage of the PSTI peptide and how often it is administered in the method of Nahrendorf to reduce or prevent ischemia and subsequent reperfusion in patients undergoing surgery and/or following surgery to achieve optimal therapeutic effect. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize dosing and the concentration of PSTI peptide to achieve optimal activity and therapeutic effectiveness in patients. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654